DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
2.1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22, 2021 has been entered.  
2.2.	Applicant's Amendment to Claims and Arguments filed on June 22, 2021 are acknowledged.
2.3.	Claims 1 and 2 are active. Claim 1 has been amended by introducing new ranges for acid value: 15 mg KOH/g or more and content of a cyclic oligomer is 0.1 to 0.5 % by mass.
 2.4.	Support for the amendment to Claim 1 has been found in Applicant's Specification as indicated by Applicant.  Therefore, no New Matter has been added with instant Amendment. 

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

3.	Claims 1- 2 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Takashi ( JP 2010-163517- Abstract and Machine Translation are attached).
3.1.	Regarding Applicant’s Claims 1-2, Takashi disclosed copolymerized polyester and film obtained from this polyester, "prepared from polyvalent carboxylic acid and glycol" comprising as acid component TPA ( terephthalic acid)  and  IPA ( isophthalic acid )  as "particularly preferable", wherein TPA and IPA constitute more than 70 mole% of total acid component ( see [0021] and [0079]). 
3.2.	Regarding glycol/diol component, note ( see Examples, Table 1,  [0079] – [0080]) that  NPG (neopentyl glycol or 2,2-Dimethyl-1,3-propanediol)  and EG (ethylene glycol) used  in the range more than 80 mole%.
3.3.	According to Takashi, polyester may have Mn ( number average molecular weight ) in the range from 10,000 to 20,000 ( see Takashi, [0010]) and  Examples, Tables 1 and 2. Regarding acid value, Takashi disclosed that polyester should have acid value in range  2-40 mgKOH/g and preferably, 4-30 mgKOH/g – see [0016].
3.4.	Therefore, Takashi disclosed identical polyester resin as claimed by Applicant, wherein all compositional limitation with respect to acid components and glycol (diol)  components, acid value and Mn  are identical. Therefore, as substantially same polyester disclosed by Takashi will inherently has same content of cyclic oligomer and  same content of content of "unreacted polyvalent carboxylic acid" as claimed by Applicant. 
3.5. 	Alternatively, it would be expected that polyester disclosed by Takashi  would have same properties, including same content of unreacted polyvalent acid and same content of cyclic oligomer.   
   Response to Arguments
4.	Applicant’s arguments with respect to claim 1 and 2  have been considered but are moot  in view of New Grounds of Rejection.

 Conclusion
                      THIS ACTION IS NOT  MADE FINAL 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901.  The examiner can normally be reached on 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu ( Walter) Choi can be reached on (571) 272 1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GENNADIY MESH/Examiner, Art Unit 1763   

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763